

117 S182 IS: Pecos Watershed Protection Act
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 182IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Mr. Heinrich (for himself and Mr. Luján) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo withdraw certain Federal land in the Pecos Watershed area of the State of New Mexico from mineral entry, and for other purposes.1.Short titleThis Act may be cited as the Pecos Watershed Protection Act.2.Withdrawal of Federal land in Pecos Watershed area, New Mexico(a)Definition of Federal landIn this section, the term Federal land means the Federal land depicted as Pecos Withdrawal on the map entitled Pecos Watershed, upstream of I–25 Mineral Withdrawal and dated September 1, 2020. (b)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 